                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 LAURA VOCCIANTE, as Administrator of             )
 the Estate of PIETRO VOCCIANTE and               )
 ROSALBA V. ASSANTE,                              )
                                                  )
                        Plaintiffs,               )
                                                  )
                v.                                )   C.A. No. 18-540 (MN) (SRF)
                                                  )
 AIR & LIQUID SYSTEMS                             )
 CORPORATION, et al.,                             )
                                                  )
                        Defendants.               )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on March 25, 2020, Magistrate Judge Fallon issued a Report and

Recommendation (“the Report”) (D.I. 157) in this action, recommending that the Court grant the

motions for summary judgment of Defendants Flowserve US Inc. solely as successor to Edwards

Valves, Inc. (D.I. 129) and Air & Liquid Systems Corporation, as Successor by Merger to Buffalo

Pumps, Inc. (D.I. 133); and

               WHEREAS, no party filed objections to the Report concerning the aforementioned

summary judgment motions pursuant to 72(b)(2) of the Federal Rules of Civil Procedure in the

prescribed period, and the Court finding no clear error on the face of the record.

               THEREFORE, IT IS HEREBY ORDERED this 9th day of April 2020 that the

Report and Recommendation is ADOPTED.

               Defendant Flowserve US Inc. solely as successor to Edwards Valves, Inc.’s Motion

for Summary Judgment (D.I. 129) is GRANTED.

               Defendant Air & Liquid Systems Corporation, as Successor by Merger to Buffalo

Pumps, Inc.’s Motion for Summary Judgment (D.I. 133) is GRANTED.
              The Clerk of Court is HEREBY DIRECTED to enter JUDGMENT in favor of

Defendants Flowserve US Inc. solely as successor to Edwards Valves, Inc. and Air & Liquid

Systems Corporation, as Successor by Merger to Buffalo Pumps, Inc. and against Plaintiffs Laura

Vocciante, as Administrator of the Estate of Pietro Vocciante, and Rosalba V. Assante.




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




                                               2
